Appellant was convicted in the district court of Houston County of murder, and his punishment fixed at twenty-five years in the penitentiary.
The record is before us without statement of facts. There is but one bill of exceptions which complains of certain argument of the district attorney in his closing remarks to the jury. We have carefully considered same and deem it unnecessary to set it out at length, and are of opinion that under the explanation of the court to the bill the argument presents no error.
The judgment will be affirmed.
Affirmed. *Page 576